Case: 2:20-cv-02129-EAS-CMV Doc #: 48 Filed: 05/21/20 Page: 1 of 5 PAGEID #: 694




                          IN THE UNITED STATES DISTRICT COURT
                             FOR SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

Chad Thompson, et al.,                                :
                                                      : CASE NO. 2:20-cv-2129
     Plaintiffs,                                      : JUDGE EDMUND SARGUS, JR
                                                      : Magistrate Judge Chelsea M. Vascura
v.                                                    :
                                                      :
Mike DeWine, et al.,                                  :
                                                      :
     Defendants.                                      :


OFRW PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO
 STAY THE COURT’S MAY 19, 2020 ORDER AND OPINION PENDING APPEAL


         Plaintiffs Ohioans for Raising the Wage, Anthony A. Caldwell, James E. Hayes, David G.

Latanick, and Pierrette M. Talley (collectively “OFRW Plaintiffs”) oppose Defendants’ Motion to

Stay this Court’s May 19, 2020 Opinion and Order Pending Appeal (Doc. # 46).

                                           ARGUMENT

         District courts consider the following factors when evaluating a motion to stay pending

appeal: (1) whether the stay applicant has made a strong showing that they are likely to succeed

on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether

issuance of the stay will substantively injury the other parties interested in the proceeding; and (4)

where the public interest lies.

         OFRW Plaintiffs agree with the arguments in opposition set forth in the Thompson

Plaintiffs’ Response to Defendants’ Motion to Stay (Doc. #47) and, in the interest of judicial

economy, OFRW Plaintiffs hereby adopt these arguments and will not repeat them here, but also

add the following.



                                                  1
Case: 2:20-cv-02129-EAS-CMV Doc #: 48 Filed: 05/21/20 Page: 2 of 5 PAGEID #: 695




I. Defendants have not made a strong showing that they are likely to succeed on the merits.

       First, Defendants are unlikely to prevail on the merits of their appeal because, even in their

Motion to Stay, they continue to rely heavily upon a fiction that ballot initiatives are not entitled

to protection under the U.S. Constitution. See Defendant’s Motion, Doc. # 46, PageID # 681-82.

But the Sixth Circuit has explained that “although the Constitution does not require a state to create

an initiative procedure, if it creates such a procedure, the state cannot place restrictions on its use

that violate the federal Constitution.” Taxpayers United for Assessment Cuts v. Austin, 994 F.2d

291, 295 (6th Cir. 1993).

       Second, Defendants are unlikely to prevail on the merits of their appeal because the Court’s

factual findings are well supported by the evidence submitted by OFRW Plaintiffs. Indeed, OFRW

Plaintiffs submitted two detailed declarations establishing the immediacy and extent of the harm

to OFRW Plaintiffs, as well as the effect of the COVID-19 pandemic and the State’s response to

it as precluding OFRW Plaintiffs’ ability to comply with the State’s ballot access requirements. In

contrast, Defendants’ evidence was limited to a single pro forma affidavit from Defendant

Secretary’s office. All this affidavit consists of are mere restatements of Ohio’s laws concerning

initiative petitions and a short explanation of the Secretary’s office’s procedures for reviewing

initiative petitions. It does not contain a single factual claim that any of the Defendants would

suffer any harm whatsoever were the Court to grant any of the Plaintiffs’ requested relief. Given

the Defendants’ dearth of evidentiary support for their assertions, they are unlikely to prevail on

the merits of their appeal.

       Third, Defendants cannot demonstrate that the Court’s orders are contrary to the Sixth

Circuit’s decision in Esshaki v. Whitmer, No. 20-1336, 2020 U.S. App. LEXIS 14376 (6th Cir.

May 5, 2020). Defendants claim that Esshaki prohibits the Court from modifying Ohio’s filing



                                                  2
Case: 2:20-cv-02129-EAS-CMV Doc #: 48 Filed: 05/21/20 Page: 3 of 5 PAGEID #: 696




deadline for statewide initiative petitions and from ordering Defendants to accept electronic

signatures, but the Court specifically addressed this argument in its May 19 Opinion and Order.

Indeed, the Court explained that because these requirements are not mere statutory requirements

like the requirements at issue in Esshaki, but instead are requirements set forth in the Ohio

Constitution, they cannot be readily modified by Defendants to remedy the (federal) constitutional

violation. As a result, the only way to resolve the (federal) constitutional violation was for the

Court to temporarily modify these state constitutional provisions.

       Further indicating that the Court’s decision was consistent with Esshaki is the fact that

Defendants are seeking initial en banc review of this Court’s decision rather than a three-judge

panel, which would be bound by Esshaki. See Defendants’ Petition for Initial En Banc Review,

Thompson v. DeWine, Case No. 20-3526, Doc. # 9 (6th Cir. 2020).

       For these reasons, Defendants failed to make a strong showing that they are likely to

succeed on the merits of their appeal.

II. The equitable factors weigh against a stay of the May 19 Order.

       The equitable factors also weigh against a stay of the Court’s May 19 Order.

       Defendants cannot demonstrate that they will be irreparably harmed absent a stay because

they face no immediate harm from the Court’s May 19 Order. Under the Order, Defendants’ only

obligations in the near future are to confer with Plaintiffs about their plan to collect signatures

electronically and to report back to the Court by May 26. Other than that, Defendants, with or

without a stay, would not have to do anything until Plaintiffs file their petitions on July 31, 2020.

       In contrast, granting a stay would irreparably harm OFRW Plaintiffs. If a stay is granted,

OFRW Plaintiffs will continue to be unable to circulate their petition due to the COVID-19

pandemic and the State’s response to it—this is the very harm that served as the basis of the Court’s



                                                  3
Case: 2:20-cv-02129-EAS-CMV Doc #: 48 Filed: 05/21/20 Page: 4 of 5 PAGEID #: 697




decision to issue a preliminary injunction. Moreover, OFRW Plaintiffs are concerned that if a stay

is granted and Defendants fail in their appeal, Defendants will then claim (again) that they do not

have enough time to implement the Court’s remedy. Indeed, when viewed in this light, Defendants’

motion appears to be nothing but an attempt to run out the clock on Plaintiffs’ ability to circulate

initiative petitions for submission at the November 3, 2020 general election.

       For these same reasons, the public interest favors denying the requested stay. OFRW

Plaintiffs’ constitutional rights would continue to be violated by granting the stay, and it “is always

in the public interest to prevent the violation of a party’s constitutional rights.” Libertarian Party

of Ohio v. Husted, 751 F.3d 403, 412 (6th Cir. 2014).

                                          CONCLUSION

       When considering the various factors, then, the equities weigh in favor of this Court

denying Defendants’ request for a stay of the Court’s May 19, 2020 Opinion and Order.

                                               Respectfully submitted,

                                               /s/ Donald J. McTigue___________
                                               Donald J. McTigue*
                                                 *Trial Attorney
                                               Derek Clinger
                                               MCTIGUE & COLOMBO LLC
                                               545 East Town Street
                                               Columbus, Ohio 43215
                                               Phone: (614) 263-7000
                                               dmctigue@electionlawgroup.com
                                               dclinger@electionlawgroup.com

                                               Attorneys for Plaintiffs Ohioans for Raising the
                                               Wage, Anthony A. Caldwell, James E. Hayes,
                                               David G. Latanick, and Pierrette M. Talley




                                                  4
Case: 2:20-cv-02129-EAS-CMV Doc #: 48 Filed: 05/21/20 Page: 5 of 5 PAGEID #: 698




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2020, I caused a true and correct copy of the foregoing to

be served upon all counsel of record registered with the Court’s ECF system, by electronic service

via the Court’s ECF transmission facilities.

                                               Respectfully submitted,

                                               /s/ Donald J. McTigue
                                               Donald J. McTigue




                                                  5
